UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Global X Funds Address of Principal Business Office (No. & Street, City, State, Zip Code): 220 Fifth Avenue, 20th Floor New York, NY 10001 Telephone Number (including area code): 347-756-4648 Name and address of agent for service of process: Bruno del Ama c/o Global X Management Company LLC 220 Fifth Avenue, 20th Floor New York, NY 10001 Copy to: Jane A. Kanter Dechert LLP 1treet, N.W. Washington, D.C. 20006-2401 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES x NO o SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of New York and state of New York on the 17 th day of June, 2008. Global X Funds /s/ Bruno del Ama By: Bruno del Ama Title: Sole Trustee Attest: /s/ Eleanor Osmanoff Eleanor Osmanoff
